Citation Nr: 1720757	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-08 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to June 19, 2009, for the assignment of a 100 percent disability rating for generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active duty service from November 1951 to October 1953.

Historically, in a February 2008 rating decision, the RO denied service connection for an acquired psychiatric disorder.  The Veteran perfected an appeal of this matter, and in December 2009, the Board of Veterans' Appeals (Board) remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development. 

This appeal to the Board arose from a February 2010 rating decision in which the RO granted the Veteran's claim for service connection for an acquired psychiatric disorder (characterized as a generalized anxiety disorder), and assigned an initial 30 percent rating, effective September 26, 2007 (the date of the Veteran's claim for service connection).  This action resolved the service connection claim previously before the Board.  

In June 2010, the Veteran filed a notice of disagreement with the initial 30 percent disability rating assigned.  In a January 2011 rating decision, the RO granted a 100 percent disability rating for generalized anxiety disorder effective June 19, 2009.  The Veteran filed a notice of disagreement in March 2011, contending that the 100 percent disability rating should be effective September 26, 2007, the date of his claim for service connection.  In a February 2013 statement of the case, the RO addressed the matter of an earlier effective date for the 100 percent disability rating and the Veteran perfected his appeal of this matter the same month by filing a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), without electing a Board hearing.

In April 2016, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C § 7107(a)(2) (2014) and 38 C.F.R. § 20.900(c) (2016).  





FINDING OF FACT

The Veteran's generalized anxiety disorder is shown to be productive of total social and occupational impairment as of the date of his claim for service connection, September 26, 2007.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of September 26, 2007, for the assignment of a 100 percent disability rating for the service-connected generalized anxiety disorder are met.  38 U.S.C. §§ 1155, 5107, 5110 (2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, including Diagnostic Code 9400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2016). 

Regarding VA's duty to notify, a November 2007 pre-adjudication letter notified the Veteran of the information and evidence needed to substantiate his claim and of his and VA's respective duties for obtaining evidence.  Accordingly, VA satisfied its duty to notify. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.

As noted, the Veteran's claim was remanded for additional development in April 2016.  Specifically, the Board requested that the Veteran's VA treatment records be obtained and associated with his claims file, that the RO request that the Veteran authorize VA to obtain his private treatment records, that any records that were in Spanish be translated into English, and that a retrospective opinion be obtained on the Veteran's level of psychiatric impairment from September 2007 to June 2009. 

Following the Board's remand, the Veteran's VA treatment records were obtained and associated with his claims file.  The Veteran was requested to submit, or authorize VA to obtain, his private treatment records in a May 2016 letter.  The records contained in the claims file that were in Spanish were translated into English.  Finally, the requested medical opinion was obtained in January 2017.  Thus, a review of the record reveals that there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). The Veteran and his representative have not contended otherwise.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Moreover, neither the Veteran nor his representative has raised any arguments regarding VA's compliance with the development of his claim. See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011); see also Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); cf. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("Having initially failed to raise the procedural issue, the Veteran should not be able to resurrect it months or even years later when, based on new circumstances, the Veteran decides that raising the issue is now advantageous.").

II.  Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The effective date of an award of increased disability compensation is the earliest date that it is factually ascertainable that an increase in disability has occurred, if a claim is received within one year thereof.  Otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).

The Veteran's service-connected generalized anxiety disorder is rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

III. Analysis

The Veteran seeks an effective date earlier than June 19, 2009, for the assignment of a 100 percent rating for the service-connected generalized anxiety disorder.  In essence, the Veteran contends that this 100 percent rating should have been granted effective September 26, 2007, which is the date he was granted service connection.

The service-connected generalized anxiety disorder is currently rated 30 percent disabling from the date of service connection, September 26, 2007, to June 19, 2009, and 100 percent disabling beginning on that date.  The RO chose the date of the 100 percent rating based on a VA examination report which showed that the Veteran's disability resulted in total social and occupational impairment. 

The Board has reviewed the evidence of record to see if it was factually ascertainable in the period between September 26, 2007, and June 19, 2009, that the Veteran was entitled to a higher disability rating.  

Following his September 26, 2007 claim, the Veteran was afforded a VA examination in December 2007.  During this examination, the Veteran reported that he had been hospitalized on three occasions for a psychiatric disorder but the examiner noted that the Veteran could not recall the dates of his hospitalization and "there is no evidence of such admissions."  The Veteran also reported that he becomes very fearful at times and "feels like he is being chased and when he tells this to his doctors they send him to the hospital."  

Following a clinical examination, the VA examiner noted that the Veteran was clean, neatly groomed, and appropriately dressed.  He was alert and aware with clear and coherent speech. The Veteran demonstrated an appropriate affect and a normal thought process.  It was noted that his judgment was normal but that he has sleep impairment.  Obsessive/ritualistic behavior, panic attacks, and suicidal or homicidal thoughts were not identified.  

Notwithstanding the Veteran's statements to the contrary, the December 2007 VA examiner indicated that the Veteran had not been hospitalized for a mental disorder.  It was also noted that the Veteran receives ongoing treatment for a psychiatric disability, but these records were unavailable for review.  Following the clinical examination and a review of the claims file, the VA examiner stated that the Veteran's psychiatric disability did not cause impairment in social or occupational functioning. 

One month after the December 2007 VA examination, the Veteran submitted a report from his treating psychiatrist which presented a vastly different picture of his symptoms.  Specifically, this report noted that during his most recent appointment, the Veteran appeared disheveled and demonstrated impaired speech and impaired judgment.  He reported hearing voices and that his "neighbors are always looking towards him."  The Veteran's mood was anxious and his affect was "labile and elated."  The clinician noted that the Veteran's thought process and thought content were impaired; he was disoriented to time, and had short-term memory loss.  His attention and concentration were also impaired.  The Veteran's psychiatrist noted that he had been treating the Veteran since his hospitalization for psychiatric symptoms in February 2007 and that the Veteran is "unable to engage in any type of gainful employment due to the severity of his condition."  It was noted that he had been advised not to expose himself to any stressful situations. 

During a May 2009 Regional Office hearing, a medical expert testified that the Veteran has impaired communication and is "shut in his own world."  It was noted that the Veteran experiences delusions, hypervigilance, and has chronic sleep impairment.  See the Hearing Transcript, 3, 5.

The Veteran was afforded a VA examination in June 2009.  During the examination, the Veteran complained of frequent headaches, nightmares, dizziness, paranoid and persecutory delusions, irritability, mood impairment, agitation, memory loss, and disorientation.  He reported that his neighbors were stealing his cable dish signal and were watching him.  The June 2009 VA examiner noted that the Veteran's social interactions were limited due to confrontations with his neighbors.  He had increased psychomotor activity (hand wringing, repetitive acts, tense, and restless), impaired speech, and an inappropriate affect.  The Veteran's mood was described as anxious and his attention, thought process, and impulse control were impaired.  The examiner noted that the Veteran's sleep impairment interfered with his daily activities and he experiences persistent auditory and visual hallucinations.  Suicidal ideations were also noted and the Veteran's memory was impaired because he "is confused and delusional."  The June 2009 VA examiner diagnosed the Veteran with generalized anxiety disorder and found that the Veteran's symptomatology resulted in total occupational and social impairment. 

In April 2016, the Board remanded the Veteran's claim, in part, in order to obtain a retrospective opinion concerning the Veteran's level of psychiatric impairment from September 2007 to June 2009.  In a January 2017 opinion, a VA examiner stated that she reviewed the conflicting evidence and found that the Veteran's psychosocial functioning was fairly stable and that his mental disorder symptoms were not severe enough to interfere with his social or occupational functioning. 

As alluded to above, the earliest medical evidence to describe the Veteran's psychiatric symptoms following his claim for service connection comes from the December 2007 VA examination report.  Although the examiner documented that the Veteran reported being hospitalized for his psychiatric disability, it was noted that there were no hospitalization treatment records associated with the claims file and the examiner ultimately concluded that the Veteran had not been hospitalized at all for his disability.  The examiner also noted that although the Veteran receives ongoing treatment for his psychiatric disability, but these records had not been associated with the claims file and were unavailable for review. 

In contrast, in a report received the following month, the Veteran's treating psychiatrist confirmed the Veteran's reports of psychiatric hospitalization and noted that he has been treating the Veteran on a monthly basis following his most recent hospitalization for psychiatric symptoms in February 2007.  The symptomatology described in this treatment record is also consistent with the symptoms noted by the medical expert during the Regional Office hearing and in the June 2009 VA examination which the RO relied upon in granting a 100 percent disability rating. 

Upon review, the Board finds that the January 2008 private psychiatric report is more probative than the December 2007 VA examination report.  This report is consistent with the Veteran's self-report of medical history, was based on the ongoing treatment that the Veteran had with the health care provider, and is consistent with the remaining evidence of record, including the June 2009 VA examination report.  Moreover, the lack of private treatment and hospitalization records clearly impacted the December 2007 VA examiner's opinion.  Specifically, notwithstanding the Veteran's assertions to the contrary, the VA examiner noted that there were no medical records documenting the Veteran's psychiatric hospitalization and therefore concluded that the Veteran had not been hospitalized for his disability. 

The Board notes that the record does not indicate that the Veteran's psychiatric symptomatology worsened between his December 2007 VA examination and the report from his private physician the following month.  Instead, the examination report indicates that the December 2007 VA examiner's opinion was shaped by the absence of treatment records whereas the private psychiatrist's opinion was based on a history of several months of medical treatment. 

With respect to the January 2017 retrospective opinion, upon review, the Board finds this opinion inadequate for adjudication purposes.  Specifically, although the examiner stated that she reviewed the "conflicting medical evidence" the examiner did not comment on the Veteran's hospitalizations or his persistent delusions and hallucinations.  The examiner also described the Veteran's symptomatology as "stable" despite the discrepancy between the symptoms reported in the December 2007 VA examination report and the January 2008 private medical report.  Finally, the examiner did not provide any rationale for her opinion that the Veteran's psychiatric symptoms were not severe enough to interfere with his social and occupational functioning.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  As a result, the Board finds that the January 2017 VA examiner's opinion is entitled to little probative weight.

Accordingly, after resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected generalized anxiety disorder resulted in total social and occupational impairment as of the date of service connection.  Hence, an earlier effective date of September 26, 2007, for the assignment of a 100 percent disability rating for the service-connected generalized anxiety disorder is warranted.


ORDER

An earlier effective date of September 26, 2007, for the assignment of a 100 percent disability rating for the service-connected generalized anxiety disorder is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


